IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10876
                         Summary Calendar


LEE NICHOLS MILLER,

                                    Plaintiff-Appellant,

versus

MEDICAL STAFF, Allred Unit; HARRY EDWARDS, Unit Health
Administrator; VINEED KUMAR, Nurse; CHANEY, Nurse; PATRICIA
BRACKEEN, Nurse; DIDLO, Doctor; ORE, Doctor; UNKNOWN NURSE,
Number One and Number Two; ROBYN WEBB, Nurse; CHRIS WALLS, Texas
Department of Criminal Justice Officer; KAREN DEBORAH WALLS;
DAVID W. ELLIOT, Texas Department of Criminal Justice Officer;
JOHN D. COLE, Sergeant; MARK E. ADKINSON, Lieutenant; RONALD
W. FERGUSAN, Officer DANIEL W. MORIARTY, Officer; MACK, Sergeant;
DAVIS, Dayshift Officer; GREENE, Officer; AL GIBBONS, Volunteer
Chaplain; GRIEVANCE OFFICER, Numbers 1-7; MOONEYHAM, Assistant
Warden; WATHEN; GUY ELLIOT, Director, Community Supervision and
Corrections Department; BARRY L. MACHA, District Attorney Wichita
Falls; ATTORNEYS, Seven,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:02-CV-99-R
                       --------------------
                         February 13, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lee Nichols Miller, Texas prisoner # 688520, has filed an

application for leave to proceed in forma pauperis (IFP) on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10876
                                -2-

appeal, following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint.   By moving for IFP, Miller is challenging the

district court’s certification that IFP should not be granted on

appeal because his appeal presents no nonfrivolous issues.       See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    Miller’s IFP

“motion must be directed solely to the trial court’s reasons for

the certification decision.”   Id.

     Miller does not address the district court’s reasons for

certification that appeal was not taken in good faith (i.e., his

failure to comply with the court’s order to file an amended

complaint).   Because Miller does not provide any analysis of this

issue, he therefore waives any appeal of it.    See United States

v. Reyes, 300 F.3d 555, 558 n.2 (5th Cir. 2002); American States

Ins. Co. v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998).

     Miller has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.    Miller’s request for

IFP status is DENIED, and his appeal is DISMISSED as frivolous.

See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.   Miller’s

motion for appointment of counsel is also DENIED.

     Miller is cautioned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Miller is also cautioned that if he accumulates three strikes
                           No. 02-10876
                                -3-

under 28 U.S.C. § 1915(g), he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under emanate danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     MOTIONS DENIED; SANCTION WARNING ISSUED.